Citation Nr: 1605427	
Decision Date: 02/11/16    Archive Date: 02/18/16

DOCKET NO.  14-35 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and her aunt. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to January 1946.  

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO).  

The Veteran and his spouse were afforded a Board videoconference hearing in February 2016.  A transcript of that hearing is of record.  On the record at the hearing, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration of new evidence pursuant to 38 C.F.R. § 20.1304 (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence does not establish that the Veteran was exposed to asbestos during active service.  

2.  Symptoms of prostate cancer were not chronic in service, have not been continuous since service separation, nor been manifest to a degree of 10 percent within a year of service separation; and, the preponderance of the evidence fails to establish that prostate cancer is etiologically related to injury or event in active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for prostate cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).  
REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim, and the duty to assist requirements have been satisfied.  All available service treatment records and personnel records were obtained.  Private medical records were obtained and associated with the record.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  As will be discussed in detail below, there is no probative evidence of the claimed in-service injury or event or in-service symptoms or diagnosis.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  As such, VA's duty to provide an examination is not triggered.  Essentially, the only evidence suggesting that service connection is warranted was the lay testimony of the Veteran's spouse and her aunt, but neither had any actual knowledge that the Veteran was exposed to asbestos while in service.

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  

The Veteran and his spouse were afforded a Board videoconference hearing in February 2016.  The Veteran was unable to testify due to terminal illness but he was present at the hearing and his spouse, her aunt, and his representative testified on his behalf.  In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that that the Veterans Law Judge (VLJ) who conducts a Board hearing fulfill duties to (1) fully explain the issue and (2) suggest the submission of evidence that may have been overlooked.  At the February 2016 videoconference hearing, the Veteran was assisted by a representative.  The undersigned VLJ fully explained the issue on appeal and suggested the submission of evidence that may have been overlooked.  The Veteran's representative has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  The Board therefore finds that, consistent with Bryant, the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error provided in notice during the hearing constitutes harmless error.

2.  Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, to establish service connection, the evidence must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the current disability and the in-service disease or injury (or in-service aggravation).  Holton v. Shinseki, 557 F.3d 1362, 1355 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Furthermore, certain chronic disabilities, if manifest to a degree of 10 percent or more within one year after separation from active duty, may be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Additionally, where the Veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  "Tumor, malignant" is listed as a chronic disease under 38 C.F.R. § 3.309(a). 

Regarding asbestos-related claims, there is no specific statutory guidance and the Secretary has not promulgated any regulations.  VA has issued a circular on asbestos-related diseases, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988), which provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions contained in the DVB Circular have since been included in the VA Adjudication Procedure Manual with updates.  See M21-1MR, Part IV, Subpart ii, Ch.2, Section C, Topic 9.  In this regard, the M21-1MR provides the following non-exclusive list of asbestos-related diseases/abnormalities: fibrosis, the most commonly occurring of which are interstitial pulmonary fibrosis or asbestosis; tumors; pleural effusions and fibrosis; pleural plaques; mesotheliomas of pleura and peritoneum; lung cancer, bronchial cancer, cancer of the gastrointestinal tract, cancer of the larynx, cancer of the pharynx, and cancer of the urogenital system (except the prostate).

The M21-1 MR also provides the following non-exclusive list of occupations that have higher incidents of asbestos exposure: mining; milling; work in shipyards; insulation work; demolition of old buildings; carpentry and construction; manufacture and servicing of friction products such as clutch facings and brake linings; and manufacture and installation of roofing and flooring materials; asbestos cement sheet and pipe products; and military equipment.

The applicable sections of the M21-1MR note that the latency period for asbestos-related diseases varies from 10 to 45 or more years between the first exposure and development of a disease and that the exposure may have been direct or indirect.  The guidelines point out that asbestos fiber masses have a tendency to break easily into tiny dust particles that can float in the air, stick to clothes, and may be inhaled or swallowed. 

With respect to claims involving asbestos exposure, VA must determine whether or not military records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  

The Veteran claims entitlement to service connection for prostate cancer.  He asserts prostate cancer is the result of exposure to asbestos while serving on U.S. Navy ships during active duty service.  He stated that asbestos was all over the ship so he feels that he was exposed to asbestos just being on the ship.  See the December 2013 statement.  The Veteran has submitted general evidence that asbestos was used extensively on ships during the time period that he was in service.

The service records show that the Veteran served aboard the GROPAC Twelve from May 1945 to December 1945.  He does not allege any specific event resulted in exposure to asbestos, instead he suggests that his service aboard a navy ship brought him into regular contact with asbestos as it was throughout the ship.  His military occupation was cook third class.  A cook is not one of the major occupations and does not perform duties similar in nature to one of the major occupations that the M21-1MR lists as involving exposure to asbestos.  

The Board cannot assign significant probative value to the Veteran's allegations of in-service asbestos exposure.  The M21-1MR does not provide any support for the assertion of asbestos exposure while working as a cook.  Moreover, the Veteran has asserted working on ships where there was asbestos but he has not described how or if he actually ingested or inhaled large amounts of toxic asbestos fibers.  The medical information submitted by the Veteran and his representative indicates that asbestos cancers are caused by inhalation or ingestion of large amounts of toxic asbestos fibers.  See "Asbestos Cancers-Mesothelioma, Lung Cancer, and Other Cancers" from the asbestos.com website that was submitted by the representative.   

The Veteran has not presented competent and credible evidence as to whether he inhaled or ingested asbestos while serving with the U.S. Navy.  He has only made general assertions that he was near asbestos on a ship.  The service personnel records and service treatment records do not document asbestos exposure.  Thus, the Board finds that the weight of the evidence establishes that the Veteran was not exposed to asbestos in active service and he did not inhale asbestos fibers in active service.   

A review of the Veteran service treatment records shows that the Veteran did not receive treatment for a genitourinary disorder such as a prostate disorder or prostate cancer.  A prostate condition, including prostate cancer, was not diagnosed during active service.  Further, the Veteran's January 1946 discharge examination report indicates a normal clinical evaluation of the genitourinary urinary system.  In light of this evidence the Board concludes that no chronic prostate disability manifested in service.  

The Veteran has not alleged that he has suffered from prostate cancer or prostate cancer symptoms in service and continuously since service and the evidence does not indicate such.  Medical evidence confirms a diagnosis of prostate cancer in 2013, approximately 67 years after service separation.  This lapse in time between active duty service and the first diagnosis and treatment of prostate cancer weighs against any assertion of continuity of symptomatology and it weighs against the claim for service connection.  This lengthy period of time without complaints or treatment, while not dispositive, is a factor that weighs against the finding that the prostate cancer has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim).  Additionally, there has been no assertion that prostate cancer manifested to a compensable degree within one year of service separation and the record is devoid of evidence suggesting such a manifestation. 

The Board finds that the weight of the competent and credible evidence establishes that the Veteran's prostate cancer is not medically related to active service.  The Veteran has not produced a competent opinion establishing an etiological link between his current prostate cancer and any in-service event.  The Veteran has submitted journal articles and internet articles discussing a "potential" or "possible" link between prostate cancer and asbestos exposure.  However, the evidence does not establish that prostate cancer in persons exposed to asbestos is at least as likely as not the result of that exposure.  At best this evidence indicates that prostate cancer is "potentially associated" with asbestos exposure and indicates that research is still determining the extent to which asbestos causes prostate cancer.  The Board also points out that the weight of the evidence establishes that the Veteran was not exposed to asbestos in service.   

The Board observes that the standard for establishing the value of such treatise evidence was discussed in Roberts v. West, 13 Vet. App. 185, 188-89 (1999).  In order to establish service connection by means of such treatise (textbook or article) evidence it must "not simply provide speculative generic statements not relevant to the veteran's claim."  See Wallin v. West, 11 Vet. App. 509 514 (1998).  Instead, standing alone, the evidence must discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  In the present case, the Board finds that the evidence submitted only provides speculative generic statements that are not sufficient to substantiate the Veteran's claim.  

Additionally, the Board acknowledges the Veteran's own general assertions that his prostate cancer is related to active duty service.  However, the Board cannot rely on the Veteran's general assertion as to medical nexus to service because he is not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of prostate cancer.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  The question of causation, in this case, involves a complex medical issue that the Veteran is not competent to address.  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection. 

In light of the above, the Board finds that the weight of the evidence is against a finding that it is at least as likely as not that the Veteran's prostate cancer is related to active service.  The claim for service connection for prostate cancer is therefore denied. 


ORDER

Entitlement to service connection for prostate cancer is denied.



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


